        Case 2:20-cv-03412-MMB Document 8-13 Filed 08/28/20 Page 1 of 1




                                    CERTIFICATE OF SERVICE

       I, Matthew C. Ford, certify that on this 28th day of August, 2020, I caused a true and correct

copy of the foregoing Motion to Intervene, the Memorandum of Law in support thereof, and all

accompanying exhibits and attachments to be filed using the Court’s Electronic Case Filing System

(“ECF System”). The documents are available for viewing and downloading via the ECF System

and will be served by operation of the ECF System upon all counsel of record.


                                              Respectfully submitted,

                                              FORD LAW OFFICE LLC

                                              /S/ MATTHEW C. FORD

                                              Matthew C. Ford (Pa. Bar No. 203990)
                                              FORD LAW OFFICE LLC
                                              Two City Center
                                              645 Hamilton Street, Suite 520
                                              Allentown, PA 18101
                                              Tel: (484) 273-0425
                                              mcf@flolegal.com

                                              Attorney for State Intervenors
